IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 17, 2009
                               No. 09-60200
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

KEVIN TERRENCE DAVIS,

                                           Plaintiff-Appellant

v.

CHRISTOPHER EPPS, Mississippi Department of Corrections Commissioner;
E L SPARKMAN, Mississippi Department of Corrections Deputy Commissioner;
LAWRENCE KELLY, Mississippi Department of Corrections Superintendent of
Parchman; TIMOTHY MORRIS, Mississippi Department of Corrections Warden
of Unit 32; UNKNOWN RANDLE, Floor Officer at Unit 32, E Building;
UNKNOWN SIMMONS, Floor Officer, Unit 32, E Building; UNKNOWN
MOORE, Watch Commander, Unit 32; DOCTOR UNKNOWN TRINCA,
Physician at Unit 42 Hospital; UNKNOWN SANTOS, Physician at Unit 32
Clinic, Unit 42 Hospital; UNKNOWN WILLOUGHBY, Nurse at Unit 32 Clinic,
Unit 42 Hospital; DOLESTER FOSTER, Over Unit 32 Case Managers and
Classification; UNKNOWN NOEL, Warden over Unit 32, E Building;
KINTRELL LINDELL, Medical Director of Parchman; DOCTOR THOMAS
LEHMAN,

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                            USDC No. 4:08-CV-85


Before BENAVIDES, PRADO and ELROD, Circuit Judges.
PER CURIAM:*


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-60200

      Kevin Terrence Davis, Mississippi prisoner # R8777, seeks leave to proceed
in forma pauperis (IFP) in his appeal from the district court’s February 17, 2009,
judgment dismissing some, but not all, of the defendants named in his 42 U.S.C.
§ 1983 suit.    When an action involves multiple parties, a decision that
adjudicates the liability of fewer than all the parties does not terminate the
action unless the district court expressly determines that there is not a just
reason for delay and expressly directs entry of a final judgment. F ED. R. C IV. P.
54(b). A district court satisfies the requirements for entering an order of final
judgment under Rule 54(b) “[i]f the language in the order appealed from, either
independently or together with related portions of the record referred to in the
order, reflects the district court’s unmistakable intent to enter a partial final
judgment under Rule 54(b) . . . .” See Kelly v. Lee’s Old Fashioned Hamburgers,
Inc., 908 F.2d 1218, 1220 (5th Cir. 1990) (en banc).
      The February 17, 2009, judgment does not indicate that the district court
intended for it to be a partial final judgment under Rule 54(b).           See id.
Accordingly, this court is without jurisdiction, and the appeal is dismissed.
Davis’s motion to proceed IFP on appeal is denied.
      APPEAL DISMISSED; MOTION DENIED.




                                        2